Citation Nr: 1223324	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-10 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for ocular hypertension, including as secondary to headaches.

3.  Entitlement to an effective date earlier than October 10, 2007, for the award of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to April 1965. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in pertinent part, denied the Veteran's petition to reopen a claim for entitlement to service connection for headaches and denied entitlement to service connection for ocular hypertension.

Subsequently, this case came before the Board in July 2010, at which time it denied a claim for an initial compensable rating for bilateral hearing loss, reopened the Veteran's claim for entitlement to service connection for headaches, remanded the claims on appeal for further evidentiary development, and remanded for issuance of a statement of the case a claim for entitlement to an effective date earlier than October 10, 2007, for the award of service connection for hearing loss.

Thereafter, a statement of the case was issued in August 2010 with regard to the claim of entitlement to an earlier effective date for the award of service connection for hearing loss.  The Veteran perfected an appeal of this claim by timely filing a Substantive Appeal (VA Form 9) in August 2010.

In May 2010 and April 2012, the Veteran testified at hearings before the undersigned Veterans Law Judge.  The transcripts of the hearings have been associated with the claims file and have been reviewed.

The issue of service connection for ocular hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his April 17, 2012, video-conference hearing, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his appeal of the issue of entitlement to an effective date earlier than October 10, 2007, for the award of service connection for hearing loss. 

2.  The Veteran's headaches had their onset in active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an effective date earlier than October 10, 2007, for the award of service connection for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for entitlement to service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an effective date earlier than October 10, 2007, for the award of service connection for hearing loss

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during his testimony at the April 17, 2012, video-conference hearing before the undersigned, the Veteran requested that his appeal as to the issue of entitlement to an effective date earlier than October 10, 2007, for the award of service connection for hearing loss be withdrawn.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  

II.  Entitlement to service connection for headaches

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  As service connection is being granted for headaches, any defect in the notice or assistance given to the Veteran was harmless.

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

Moreover, the Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, Court has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In this case, the Veteran claims service connection for headaches.  He reports that he was treated during active service for headaches, and has been suffering from headaches since then.

The Veteran's service treatment records reveal that he sought treatment for a cold/headaches in March 1963.  In January 1965, he was treated for migraine headaches, reporting a three-month history of intermittent headaches that lasted for approximately 2 hours.  The doctor's impression was a questionable frontal sinus headache.  In February 1965, he sought follow-up treatment for his headaches and was diagnosed with tension-type headaches.  Later that month, he again sought treatment for headaches, the symptoms of which the doctor believed supported the diagnosis of a tension headache.  

Post-service, a 1978 private treatment record noted headaches.  A February 1998 private treatment record also noted headaches in the temple region.  A January 2000 Patient Self-History form also showed reports of frequent headaches.  In May 2002, the Veteran sought treatment from Dr. Dennison, reporting sharp headaches for five days.  Dr. Dennison reported that he was going to get a computed axial tomography (CAT) scan of the Veteran's head, and indicated that he gave the Veteran a shot of Toradol and put him on 10 milligrams of Bextra a day for his headaches.  Subsequently, in July 2002, Dr. Dennison reported that the Veteran's headaches had spontaneously improved, but noted that a June 2002 computed tomography (CT) scan had revealed ethmoid and sphenoid sinusitis.  In August 2003, the Veteran again presented with a two-week history of headaches around his eyes, which he successfully treated with Tylenol.

Private treatment records dated in 2008 also documented frequent and consistent treatment for headaches, which sometimes was noted to be occurring daily.  Treatment included physical therapy, the notes of which indicated a history of headaches throughout the years.  

Additionally, in April 2008, a VA doctor reported that the Veteran's medical issues included chronic headaches that had been present since service and that had worsened over the last few months.  June 2010 VA treatment records also noted a history of headaches since 1965, noted that the headaches waxed and waned, and documented a diagnostic impression of headaches that were consistent with migraines and that were severe enough to incapacitate the Veteran.  

Throughout the course of his appeal, the Veteran also has consistently asserted that he began to experience headaches during service and has continuously experienced headaches since service.  As early as December 1992, in his initial claim for service connection for headaches, the Veteran asserted that he had experienced headaches since service, and that he had continued to experience headaches since service, though they were not as severe as those during his service.  Moreover, at his hearings and in his statements, the Veteran has consistently reported that he first began experiencing headaches during service when he worked on aircraft and aircraft engines and was treated for these headaches; that he had sought treatment for such headaches shortly after separation from service, but that these records were no longer available due to the deaths of the doctors who treated him; and that he has experienced a continuity of symptomatology since service.  He also testified that, once these doctors passed away, he did not seek treatment from other doctors, but only self-treated with stanback powder, ice, and rest in a dark room.  See, e.g., statements dated in January 1993, May 2008, May 2010; VA Form 9 dated in March 2009; and hearing transcripts dated in May 2010 and April 2012.  

The Veteran's former wife also has submitted a statement to corroborate the Veteran's history of headaches since service.  In her April 2009 statement, she reported that she had been married to the Veteran for many years since September 1964, and stated that he had suffered from migraine headaches for many years.  She also reported that the Veteran had received treatment from Dr. Ralph DiGiacomo and Dr. Frank Ricioppi shortly after service, but reported that, unfortunately, both of these doctors were now deceased, and as such, their records were unavailable.   

The Board must assess the competence of the Veteran to report the onset of his headaches as due to service and of his having headaches since that time, as well as his credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and Washington, the Court noted that a Veteran is competent to testify to factual matters of which he had first-hand knowledge, and, citing its earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  See also 38 C.F.R. § 3.159(a)(2).  

In this case, the Board finds that the Veteran and his ex-wife have provided credible testimony regarding continuity of symptomatology since service.  Their accounts of the Veteran's history of headaches and treatment for these headaches since shortly after service have remained consistent.  The Veteran is competent to testify as to both the incurrence of headaches during service, which is supported by his service treatment records, and continuity of headaches since service.  He also is competent to testify as to treatment for headaches following discharge from service.  He also has explained the lag in treatment for his headaches between the time of his discharge and when he again sought treatment in the 1990s.  Layno, 38 C.F.R. § 3.159(a)(2).  See e.g., Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (involving a claim of service connection for paranoid schizophrenia where lay persons submitted statements attesting to observing a change in the Veteran's behavior during and since service); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The lack of corroboration does not, by itself, render lay evidence incredible.  Buchanan, 451 F.3d at 1337 (Board must first "determine whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").  In addition, his ex-wife is competent to testify that he has complained of headaches since service and that he had sought treatment for his headaches shortly after his discharge from service.  She is also credible in that regard.  These lay statements and testimony are also supported by the medical evidence of record, which shows that the Veteran had complained of, and sought treatment for, headaches through the years.

Furthermore, the essence of 38 C.F.R. § 3.303(b) is continuity of symptoms, not continuity of treatment for the symptoms.  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Therefore, the consistent statements and testimony from the Veteran and the statement from his ex-wife in this regard, along with the medical evidence documenting treatment for headaches throughout the years, are sufficient to establish continuity of symptomatology.

The Board notes that the Veteran was provided a VA examination in December 2011 to determine the nature and etiology of his headaches.  This VA examiner provided the diagnosis of migraine headaches, which he indicated was previously diagnosed by a neurologist and was consistent with the Veteran's reported symptoms.  However, he concluded that the Veteran's migraine headaches were less likely as not related to his military service.  He reasoned that the Veteran was treated for tension headaches in service; that his separation examination in April 1965 made no mention of an ongoing, chronic disabling condition; and that his medical records were silent for a length of time following his military service with regard to treatment for headaches.  

The Board must weigh the credibility and probative value of medical opinions provided.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis. The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, supra; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

In this case, the December 2011 examiner failed to provide sufficient discussion of the Veteran's testimony during the May 2010 and April 2012 hearings, and lay statements from the Veteran and his wife throughout the appeal period, concerning his purported receipt of treatment for headaches from Dr. Ralph DiGiacomo and Dr. Frank Ricioppi from the time of his discharge from service until the 1970s.  He failed to address the Veteran's lay statements concerning continuity of symptomatology, and instead, concluded that the Veteran's headaches were not related to his service because his medical records were silent for a length of time following his military service with regard to treatment for headaches.  As discussed, the essence of 38 C.F.R. § 3.303(b) is continuity of symptoms, not continuity of treatment for the symptoms.  See Savage, 10 Vet. App. at 494-97.  The examiner's failure to discuss lay evidence in this respect renders his opinion to be of less probative value.  As the Board established, the Veteran's and his ex-wife's statements are competent and credible, and these statements show that the Veteran has experienced continuity of headaches since service.  

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a [V]eteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  The competent and credible evidence shows that the Veteran was treated for headaches during service and that he has experienced headaches since that time.  Following a full review of the record, and applying the benefit of the 

doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for headaches is granted.


ORDER

The issue of entitlement to an effective date earlier than October 10, 2007, for the award of service connection for hearing loss is dismissed.

Service connection for headaches is granted.


REMAND

Unfortunately, a remand with regard to the claim for service connection for ocular hypertension is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Initially, at the hearing in April 2012, the Veteran testified that he has continued receiving treatment for his ocular hypertension and other eye conditions from two private physicians, Dr. Motolko and Dr. Koch.  A review of the claims file shows that treatment records from Dr. Motolko dated from March 2007 to July 2011, and some treatment records from Dr. Koch, have been obtained and associated with the claims file.  However, because the Veteran stated that he continues to receive treatment from these two doctors, an attempt to obtain additional treatment records dated since July 2011 from Dr. Motolko is necessary.  Further, it is unclear whether a complete copy of medical treatment records from Dr. Koch has been obtained.  Therefore, these records should be obtained in compliance with VA's duty to assist.

Additionally, in light of the award of service connection for headaches in this decision, and as the Veteran has claimed that his ocular hypertension may be secondary to his headaches, a nexus opinion should be provided as to the possible relationship between his ocular hypertension and his headaches.  In this regard, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Lastly, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), includes a duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA letters sent to the Veteran have not included the necessary notice for substantiating a claim of service connection on a secondary basis.  On remand, he should be sent a new notice letter to comply with the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter to the Veteran.  The letter should notify him of (1) the information and evidence not of record that is necessary to substantiate his claim for service connection for ocular hypertension as secondary to his service-connected headaches (see 38 C.F.R. § 3.310); (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.  

2.  Make arrangements to obtain a copy of the Veteran's medical treatment records from Dr. Motolko dated since July 2011, and all available treatment records from Dr. Koch.

3.  After completing the above development, schedule the Veteran for a VA eye examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examination report should include the diagnosis(es) of all eye disorders, including ocular hypertension and glaucoma.  The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's eye disorder(s) was/were either (a) caused by, or (b) aggravated by his service-connected headache disorder.  

The examiner must provide a comprehensive report, including complete rationales for all opinions and conclusions reached.

4.  Review the medical opinion/report obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Finally, readjudicate the claim on appeal.  If a benefit sought on appeal is not granted in full, a supplemental statement of the case should be issued and the Veteran and his representative provided an opportunity to respond.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


